Case 1:19-cv-00035-LO-MSN Document 136 Filed 06/04/20 Page 1 of 1 PageID# 2930



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


   Hadron Industries and Klee Dienes

                         Plaimiffs,
                                                            Civil No. 1 ;19-cv-35
                  V.
                                                            Hon. Liam O'Grady
   Triangle Experience Group,Inc., et al

                         Defendants.



                                           ORDER


       This matter comes before the Court on the remaining parties' joint Stipulation of

Dismissal. Dkt. 135. The parties have agreed to bear their own costs and fees and have

stipulated terms of a settlement agreement. Accordingly, pursuant to Federal Rule of Civil

Procedure 41(a)(l)(A)(ii), this action is hereby DISMISSED WITH PREJUDICE.

       It is SO ORDERED.




Junej_ 2020                                                 Liam Cfitmy
Alexandria, Virginia                                        United Smte^pistrict Judge
